DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 04/07/2020 are acceptable for examination proceedings.

Election/Restrictions
5.	Claims 4, 5, 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 6-7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogimura (US Pub. Nº 2017/0313104), in view of Kimijima (JP Pub. Nº 2003-054780).

9.	Regarding independent claim 1: Ogimura disclosed a medium transport apparatus comprising: 
 	a first roller ([0040], line 1; also see Fig. 3A, reference 24) configured to apply feeding force to a medium ([0033], line 1; also see Fig. 3A, reference P) in a medium transport path for transporting the medium ([0033], line 1; also see Fig. 3A, reference 40); 
 	a second roller disposed on an upstream side of the first roller in a medium transport direction in the medium transport path, the second roller being configured to apply feeding force to the medium ([0036], lines 1-2; also see Fig. 3A, reference 23); 
 	a third roller configured to be switched between a first position at which the medium is to be nipped with the second roller and a second position at which the nipping of the medium is to be released ([0039], lines 2-6; also see Figs. 3A and 3B which show the third roller 23a switched between a released position and a nipped position respectively); 
 	a switching section configured to switch a position of the third roller ([0044], lines 3-5 and [0046], lines 1-5; also see Fig. 4A, reference 50). 

 	Kimijima disclosed a medium transport apparatus (See Fig. 2) comprising a medium transport roller ([0002], lines 3-4; also see Fig. 2, reference 1), a separation/nipping member configured to nip the medium in conjunction with the medium transport apparatus (Fig. 2, reference 3) and at least one protruding member protruding from an outer circumferential surface of the second roller, the protruding member being configured to separate the medium from the outer circumferential surface of the second roller in the medium transport path ([0013], lines 5-8; [0018], lines 1-4 and [0014], lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimijima with those of Ogimura by providing a protruding member (auxiliary roller) at an outer circumferential surface of the medium transport roller in order to efficiently transport slippery printing media such as glossy printing media as disclosed by Kimijima in paragraph [0014].

10.	Regarding claim 2: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 1, wherein the protruding member protrudes from the outer circumferential surface of the second roller on an upstream36 side of the nip position at which the medium is nipped by the second roller and the third roller in the medium transport direction in the medium transport path (Kimijima Fig. 2 shows the protruding member (auxiliary roller) 10 disposed on an upstream36 side of the nip position).

11.	Regarding claim 3: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 1, wherein the protruding member configured to a driven 

12.	Regarding claim 6: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 1, wherein the medium transport apparatus includes a fourth roller disposed on an upstream side of the second roller in37 the medium transport path, the fourth roller being configured to reverse the medium (Ogimura [0038], lines 1-2; also see Fig. 3A, reference 22).

13.	Regarding claim 7: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 6, wherein the protruding member protrudes further from the second roller than a common tangent between an outer periphery of the second roller and an outer periphery of the fourth roller (Kimijima See Fig. 2 and the rejection of Claim 1).

14.	Regarding claim 9: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 1, wherein the protruding member is configured to be switched between a forward position at which the protruding member protrudes from the outer circumferential surface of the second roller and a evacuation position at which the amount of protrusion of the second roller from the outer circumferential surface of the second roller is smaller than that at the forward position (Kimijima Fig. 2 shows the protruding member (auxiliary roller 10) in both a forward position (solid line) and a evacuation position (dashed line)).

15.	Regarding claim 10: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 9, wherein the protruding member is pressed in a direction38 protruding from the outer circumferential surface of the second roller, and the 

16.	Regarding claim 12: The combination of Ogimura and Kimijima disclosed the medium transport apparatus according to claim 1, further comprising: a path forming member configured to form the medium transport path on an upstream side of the second roller, wherein the at least one protruding member is configured to regulate the contact of the medium to the path forming member (Kimijima Fig. 2, the protruding member 10 presses the medium 2 against the separation pad 3 (an example of a path forming member)).

17.	Regarding claim 13: The combination of Ogimura and Kimijima disclosed a recording apparatus comprising: a recording section configured to perform recording onto a medium (Ogimura [0028], line 1; also see Fig. 3A, reference 16); and the medium transport apparatuses configured to transport the medium to the recording section according to claim 1 (See the rejection of Claim 1).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

21.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853